IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEMOTT LEON RAULS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0049

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 8, 2016.

An appeal from an order of the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Demott Leon Rauls, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., SWANSON, and KELSEY, JJ., CONCUR.